Exhibit 10.5

RESTRICTED STOCK UNIT AWARD AGREEMENT
FOR EMPLOYEES
UNDER THE MONOGRAM RESIDENTIAL TRUST, INC. SECOND AMENDED AND RESTATED INCENTIVE
AWARD PLAN
Name of Grantee:    ________________________________________________    
No. of Restricted Stock Units:    _____________________________________    
Grant Date:    _____________________________________    
Pursuant to the Monogram Residential Trust, Inc. Second Amended and Restated
Incentive Award Plan (the “Plan”), Monogram Residential Trust, Inc. (the
“Company”) hereby grants an award of the number of Restricted Stock Units listed
above (an “Award”) to the Grantee named above. Each Restricted Stock Unit shall
relate to one share of Common Stock (the “Stock”) of the Company.
1.Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until shares of Stock
have been issued to the Grantee in accordance with the terms of the Plan and
this Agreement.
2.    Vesting of Restricted Stock Units. The restrictions imposed on the
Restricted Stock Units shall lapse on the Vesting Dates specified in the
following schedule so long as the Grantee remains employed by the Company
continuously through such Dates.
Incremental Number of 
Restricted Stock Units Vested
Vesting Date
___________(33⅓%)
The 13-month anniversary of Grant Date


____________(33⅓%)
The second anniversary of Grant Date


____________(33⅓%)
The third anniversary of Grant Date

Notwithstanding the foregoing, the Grantee shall become fully vested in the
Restricted Stock Units in the event of a Change of Control, the death or
Disability of the Grantee, the termination of employment of the Grantee without
Cause by the Company or termination of employment by the Grantee for Good
Reason. The terms “Disability,” “Cause” and “Good Reason” shall have the same
meanings as set forth in the Severance Agreement dated as of December 15, 2014
among the Grantee, the Company and the Company’s operating partnership.
3.    Termination of Service. If the Grantee’s employment with the Company and
its Subsidiaries terminates for any reason (other than death, Disability,
termination of employment by the Company without Cause or termination of
employment by the Grantee for Good Reason)




--------------------------------------------------------------------------------




prior to the satisfaction of the vesting conditions set forth in Paragraph 2
above, any Restricted Stock Units that have not vested as of such date shall
automatically and without notice terminate and be forfeited, and neither the
Grantee nor any of his or her successors, heirs, assigns, or personal
representatives will thereafter have any further rights or interests in such
unvested Restricted Stock Units.
4.    Issuance of Shares of Stock. Each vested Restricted Stock Unit entitles
the Grantee to receive one share of Stock as soon as practicable and no later
than 30 days after the Vesting Date unless the Grantee has executed, and
returned it to the Company no later than 30 days after the Grant Date, a
deferral election form to defer the settlement date of his or her vested
Restricted Stock Units. If the Grantee has executed a deferral election form,
the settlement date specified in such form shall apply and no shares of Stock
shall be issued to the Grantee until the delayed settlement date.
5.    Dividend Equivalent Rights. Prior to the settlement date provided in
Paragraph 4 above, on each date that the Company makes a dividend payment on its
Stock to its stockholders, it shall make a cash payment to the Grantee in an
amount equal to the product of (x) the amount of dividend payable per share of
Stock multiplied against (y) the number of unsettled Restricted Stock Units
awarded to the Grantee under this Award.
6.    Incorporation of Plan. Notwithstanding anything herein to the contrary,
this Agreement shall be subject to and governed by all the terms and conditions
of the Plan. Capitalized terms in this Agreement shall have the meaning
specified in the Plan, unless a different meaning is specified herein.
7.    No Obligation to Continue as an Employee. Neither the Plan nor this Award
confers upon the Grantee any rights with respect to continued employment with
the Company.
8.    Tax Withholding. Any tax withholding required upon the issuance of Stock
to the Grantee under this Agreement shall be satisfied by the Company
withholding from shares of Stock to be issued, a number of shares of Stock with
an aggregate Fair Market Value that would satisfy the minimum required tax
withholding amount due.
9.    Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.
10.    Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Grantee (i)
authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Grantee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv)

2



--------------------------------------------------------------------------------




authorizes the transfer of the Relevant Information to any jurisdiction in which
the Relevant Companies consider appropriate. The Grantee shall have access to,
and the right to change, the Relevant Information. Relevant Information will
only be used in accordance with applicable law.
11.    Notices. Notices hereunder shall be mailed or delivered to the Company at
its principal place of business and shall be mailed or delivered to the Grantee
at the address on file with the Company or, in either case, at such other
address as one party may subsequently furnish to the other party in writing.
MONOGRAM RESIDENTIAL TRUST, INC.
By:    _______________________________
Title:
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.
Dated:    ______________________        ___________________________________    
Grantee’s Signature

3

